Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on July 18, 2022.
Claims 1, 8-10, 13 and 15 have been amended.
Claims 21 and 22 have been added.
Claim 7 has been canceled.
Claims 1-6, 8-16, 21 and 22 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 101
The Examiner has considered Applicant’s remarks and is persuaded that the use of an audit engine to audit an ISF to detect discrepancies, resolve and submit the ISF to the US custom authority renders the claims significantly more than the abstract idea.  The resulting filing of the audited ISF is also understood as the practical application of the judicial exception.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krissman et al. (US Pub. No. 2019/0332660) in view of Broveleit (US Pub. No. 2018/0341910).
Claims 1 and 13:  Krissman discloses
receiving, at a software tool implemented on a computing system, current data comprising one or more of: a purchase order ("PO") number, a bill of lading ("BOL") number, one or more shipped item numbers, a shipped item quantity for each shipped item number, a ship to party, a vessel name, a ship from country, or an overseas carrier; ([0007] Briefly, and in general terms, the invention provides a system and, related method, for an importer to self-file customs entry forms relating to the importation of goods across an international border…; [0037] With reference to FIG. 3, the entry populating 16 module will first access the user's profile via the DBMS 14 that contains importer information 32, and the importer's product library 34. The user will subsequently upload and tag 100 the necessary documents for importing, which includes a bill of lading and commercial invoices. For some countries, such as the U.S., an oceanic import will require the user to first populate and submit an Importer Security Filing (ISF) 104,120 to the respective customs agency prior to the goods departing from an originating country. For other types of import, or for other countries, the user will be first prompted to populate the shipment information 102. Both the shipment information 102 and/or ISF information 104 can be populated using the uploaded documents, such as a commercial invoice. In countries where an ISF must be submitted 120, the software can retrieve relevant information from an ocean carrier's site, via the digital network, and automatically input such information 122 into the customs entry form. Additionally, populating the shipment information will commence the periodic queries by the system to a government agency to ensure a master bill and house bill are on file, as submitted by a freight forwarder, and that a match between these two bills exist (not shown). For the U.S., the CBP requires a bill to be on file in order for an entry form to be filed against that bill.)
creating an importer security filing ("ISF") record, the ISF record based at least in part on the current data; ([0037])
retrieving supplemental data by accessing at least one interface, wherein the supplemental data comprises one or more of a PO corresponding to the PO number, the PO comprising one or more ordered item numbers and an ordered item quantity for each ordered item; supplemental data of an overseas vendor; or supplemental data of an overseas carrier; ([0036] With reference now to FIG. 3, there is shown a method and an exemplary operational flowchart of the entry populating module 16, which provides a platform for a user to complete a customs entry form for a desired in-bound shipment. The structure of the platform to populate an entry form can depend on the respective customs agency requirements. For example, in the U.S., the CBP mandates the software requirements that must be adhered for an Automated Broker Interface (ABI) platform to be compatible with the CBP customs entry form interface platform, i.e. ACE. The ABI platform is specified to contain entry fields that pertain to information required for a customs entry form, wherein some entry fields are conditional depending on the type of goods imported. Each country will specify the information required to make up a complete and accurate customs entry form. For the U.S., a basic customs entry form can include importer name and address, importing carrier, country of origin, import/export date, manufacturer information, and goods information such as the corresponding tariff code, quantity of goods imported, value of goods imported, other duties and fees, and a final duty to be paid by the importer. FIGS. 9A-C depict screenshots of the system with CBP entry form information populated, such as importer information with a selected good to be imported (FIG. 9A), more detailed information regarding the good to be imported (FIG. 9B), and information regarding the final destination (FIG. 9C). Moreover, as aforementioned, a given country may require regulatory information from other government agencies or entities to be transmitted with a customs entry form, such as PGA data. The PGA data, populated using respective entry fields, is submitted to ACE for access by the respective government agency. Examples of required information to be submitted to the FDA can include a FDA-specific goods classification code and goods description, country of origin, manufacturer, shipper and applicable regulatory compliance indication.)
auditing record data of the ISF record based on the supplemental data; and when the record data matches the supplemental data, submitting an ISF to a U.S. customs authority. ([0040] Once all the information has been entered, the system will tabulate 116 the associated duties and fees, and allow the user to review the information for accuracy. Once the information has been reviewed and verified, the user can submit 118 the completed entry form to a remote customs server 26 via the customs interface module 20.)
Krissman discloses updating the record based on a discrepancy. ([0037] …Both the shipment information 102 and/or ISF information 104 can be populated using the uploaded documents, such as a commercial invoice. In countries where an ISF must be submitted 120, the software can retrieve relevant information from an ocean carrier's site, via the digital network, and automatically input such information 122 into the customs entry form. Additionally, populating the shipment information will commence the periodic queries by the system to a government agency to ensure a master bill and house bill are on file, as submitted by a freight forwarder, and that a match between these two bills exist (not shown). For the U.S., the CBP requires a bill to be on file in order for an entry form to be filed against that bill. [0040] Once all the information has been entered, the system will tabulate 116 the associated duties and fees, and allow the user to review the information for accuracy. Once the information has been reviewed and verified, the user can submit 118 the completed entry form to a remote customs server 26 via the customs interface module 20.
Krissman states the software can retrieve relevant information from an ocean carrier's site, via the digital network, and automatically input such information 122 into the customs entry form  but does not explicitly state that the discrepancies are identified based on using the software tool. 
Broveleit, however, discloses: [0059] As another example, various information pertaining to import cargo arriving to the United States by vessel or intended to be delivered to a foreign trade zone (FTZ) must be noticed in an Importer Security Filing (ISF). This information must identify: the seller, the buyer, the importer of record or FTZ applicant identification number, consignee number(s), the manufacturer (or supplier), the ship to party, the country of origin, and the commodity harmonized tariff schedule of the United States (HTSUS) number. The ISF must be filed by the importer or party causing the commodity to arrive within the limits of a port in the United States. For some routings, additional information must be filed. In aspects, this information may be written to one or more blocks of the blockchain in association with the various smart contracts corresponding to each carrier involved in a routing that is subject to reporting an ISF. These ISF filings must be provided to the United States Customs and Border Patrol agency (CBP), and often must be provided prior to the cargo entering a port of the United States. In aspects, the ISF filing may be automatically generated to provide the required documentation to the CBP based on the information written to the appropriate block or blocks of the blockchain (e.g., in a block where the smart contract for the carrier corresponding to the particular leg of the routing is written). In aspects, the ISF report may identify the information described above, and may automatically be provided to the CBP prior to any applicable deadline. For example, a smart contract for a routing that utilizes a boat to transport a commodity to a United States port may be associated with a milestone for receiving the commodity by the carrier operating the boat. This milestone may be further associated with operations (e.g., self-executing code) that cause the ISF filing to be generated once the carrier takes possession of the commodity. In aspects, the operations may further include comparing the information associated with the commodity at the time the smart contract was created to information received from the carrier once the carrier has taken possession of the commodity. For example, if the carrier was originally supposed to receive ten pieces of the commodity, but only received nine, the carrier could provide information to the logistics platform 110 to indicate that the entire shipment was not received, and this information may be written to the blockchain. Thus, when the ISF filing is generated, it may accurately reflect the quantity of the commodity being handled by the carrier. In aspects, the milestone for triggering the generation of the ISF report may also require that the carrier confirm the received commodity (e.g., quantity, weight, size, etc.) prior to generating the ISF report. In aspects, information indicating the commodity was received in full by the carrier, or information identifying any discrepancies in the commodity actually received by the carrier, such as if the carrier receives an incomplete delivery of the commodity, may be written to one or more blocks of the blockchain. Further, because this information is stored in one or more blocks of the blockchain and are traceable, the records containing the information are immutable and present a highly reliable source for obtaining the information. This means that the CBP may trust that the reports accurately reflect the various reported aspects of the commodity and the carrier involved in the routing. Additionally, because these reports are currently performed predominantly by hand, implementing the reporting using the blockchain may reduce the amount of time, cost, and effort required to generate and prove up these reports. Further, because the ISF reports are generated automatically upon achieving a particular milestone of the smart contract associated with the routing, the ISF reports may be generated and timely provided to the CBP. In aspects, the ISF filings may also be written to one or more blocks of the blockchain to provide a persistent record of the information contained therein. It is noted that similar operations may be implemented in smart contracts with respect to export filings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using a software tool to identify and resolve discrepancies in an ISF, as disclosed by Broveleit in the system disclosed by Krissman, for the motivation of providing a method of reducing the amount of time, cost, and effort required to generate and prove up these reports. (Broveleit; [0059]).
Claims 2 and 3:  Krissman discloses and estimated time of departure: [0037] With reference to FIG. 3, the entry populating 16 module will first access the user's profile via the DBMS 14 that contains importer information 32, and the importer's product library 34. The user will subsequently upload and tag 100 the necessary documents for importing, which includes a bill of lading and commercial invoices. For some countries, such as the U.S., an oceanic import will require the user to first populate and submit an Importer Security Filing (ISF) 104,120 to the respective customs agency prior to the goods departing from an originating country. 
Claims 4 and 5:  Krissman discloses the data at: [0036] With reference now to FIG. 3, there is shown a method and an exemplary operational flowchart of the entry populating module 16, which provides a platform for a user to complete a customs entry form for a desired in-bound shipment. The structure of the platform to populate an entry form can depend on the respective customs agency requirements. For example, in the U.S., the CBP mandates the software requirements that must be adhered for an Automated Broker Interface (ABI) platform to be compatible with the CBP customs entry form interface platform, i.e. ACE. The ABI platform is specified to contain entry fields that pertain to information required for a customs entry form, wherein some entry fields are conditional depending on the type of goods imported. Each country will specify the information required to make up a complete and accurate customs entry form. For the U.S., a basic customs entry form can include importer name and address, importing carrier, country of origin, import/export date, manufacturer information, and goods information such as the corresponding tariff code, quantity of goods imported, value of goods imported, other duties and fees, and a final duty to be paid by the importer. FIGS. 9A-C depict screenshots of the system with CBP entry form information populated, such as importer information with a selected good to be imported (FIG. 9A), more detailed information regarding the good to be imported (FIG. 9B), and information regarding the final destination (FIG. 9C). [0037] With reference to FIG. 3, the entry populating 16 module will first access the user's profile via the DBMS 14 that contains importer information 32, and the importer's product library 34. The user will subsequently upload and tag 100 the necessary documents for importing, which includes a bill of lading and commercial invoices. For some countries, such as the U.S., an oceanic import will require the user to first populate and submit an Importer Security Filing (ISF) 104,120 to the respective customs agency prior to the goods departing from an originating country. 
Claims 6, 8, 9, 14 and 15:  Krissman discloses retrieving additional current data based on a rejection/discrepancy of the IST and resolving it automatically or manually: [0007] Briefly, and in general terms, the invention provides a system and, related method, for an importer to self-file customs entry forms relating to the importation of goods across an international border, wherein the system and method automatically addresses and/or notifies customs-broker resources of any exceptions flagged by a governing customs agency. The system and method will further enable an importer to prescribe a level of auditing conducted by the customs-broker resources to ensure accuracy and compliance with applicable regulations. The completion and filing of customs entry forms can be pursued by any interested user e.g., individual, and/or organization, with a minimal need for customs-broker resources. [0034] The flagged exceptions data 38 includes information regarding the types of negative comments, i.e. flagged exceptions, that can be received from a respective customs agency regarding a submitted entry form, and the associated mitigating measures to help best resolve the identified exceptions. The flagged exceptions data 38 is further categorized by those exceptions that can be resolved by the system automatically, and those exceptions that require some sort of custom broker 28 assistance for resolution. [0050] With reference now to FIG. 5, there is shown a method and operational flowchart of the exceptions mitigation module 22 in determining the system action needed to mitigate any flagged exceptions received from a respective customs agency. The exceptions mitigation module 22 will first query 300 a remote customs server 26 to determine if the respective entry has been released by a customs agency. If the exceptions module determines that the customs agency has not released the entry, the module will query 302 for any flagged exceptions, and continue to do so until either the customs agency releases the entry or a flagged exception is identified. Using the flagged exceptions data 38 in the DBMS 14, the exceptions mitigation module 22 will correspond 304 the received flagged exception with a required mitigation measure, which can be either entirely system automated, or require some level of input by customs-broker resources 28 for a resolution. For example, if the exception received is “Document Required,” wherein the required document has been identified, the exceptions mitigation module 22 will determine 306 via the DBMS that the exception can be resolved by the system automatically, and execute the follow-up action 308. In this example, the follow-up action consists of the system automatically submitting the required documentation if it is tagged among the entry documents, such as a commercial invoice. If instead, the comment received is “Data Rejected per PGA Review,” the system will determine 306 via the DBMS that the mitigating measure is to send a notification to customs-broker resources 28 for a resolution 312. In some instances (not shown), the mitigating measure will require the system to act, such as deciphering the type of hold on the goods and/or supplying information, while simultaneously, the system will notify customs-broker resources 28 for additional required action. The exceptions mitigation module 22 will communicate with customs-broker resources 28 via the digital network 12, and submit any mitigating measures to a remote customs server 26 via the customs interface module 20.
Claim 10:  Krissman discloses sorting by discrepancy code: [0034] The flagged exceptions data 38 includes information regarding the types of negative comments, i.e. flagged exceptions, that can be received from a respective customs agency regarding a submitted entry form, and the associated mitigating measures to help best resolve the identified exceptions. The flagged exceptions data 38 is further categorized by those exceptions that can be resolved by the system automatically, and those exceptions that require some sort of custom broker 28 assistance for resolution.

Claims 11, 12, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Krissman/Broveleit in view of Official Notice.
Claims 11 and 12: Krissman discloses a tool for self-filing customs documents including and an ISF (Fig. 1 and 3) but does not disclose the use of an API.
The Examiner takes Official Notice that it is old and well-known to use APIs, including using the same API for two processes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an API for OTM and ISF processing in the system disclosed by Krissman, for the motivation of providing a method of allowing the two processes to communicate with each other.
Claims 16, 21 and 22:  Krissman discloses sorting discrepancies based on a category of flagged exceptions ([0034]) but does not discloses resolving those with an earlier ETD before those with a later ETD (i.e., prioritizing resolutions).
The Examiner takes Official Notice that is old and well-known to resolve shipping discrepancies based on the estimated date of arrival.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included resolving those with an earlier ETD before those with a later ETD in the system disclosed by Krissman, for the motivation of providing a method of minimizing the time goods are held prior to release after arrival.

Response to Arguments
Applicant’s remarks, filed July 18, 2022, have been considered.  A new grounds of rejection is presented above with respect to the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629